Citation Nr: 1539451	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-13 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for the period prior to November 28, 2012, for diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 30 percent for nephropathy with edema and hypertension.

3.  Entitlement to a disability rating in excess of 20 percent for the period prior to November 28, 2012, and a rating in excess of 40 percent since then for gout.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for diabetes mellitus, type II and awarded a 20 percent disability rating; granted service connection and a 30 percent rating for nephropathy with edema and hypertension and granted service connection with a 20 percent rating for gout, all effective September 1, 2007.  The Veteran's rating for diabetes mellitus has since been increased to 100 percent and his rating for gout has been increased to 40 percent, both effective November 28, 2012.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of those proceedings is of record.

In July 2012 the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  Prior to November 28, 2012, the Veteran's diabetes mellitus did not require medically prescribed regulation of activities.

2.  At no point during the appeal has the Veteran manifested lethargy, weakness, anorexia, weight loss, or limitation of exertion due to his kidney nephropathy; nor has the condition required dialysis or limitation to sedentary activity; nor have laboratory results shown BUN levels of 40 to 80mg%, creatinine levels of 4 to 8mg%, or diastolic blood pressure readings of 120 or more. 

3.  The Veteran's kidney nephropathy has been productive of edema and albuminuria throughout the appeal period.

4.  Even considering the Veteran's pain and corresponding functional impairments, his gout has not manifested consistent limitation of motion, unintentional weight loss, anemia, incapacitating exacerbations or total incapacitation. 


CONCLUSIONS OF LAW

1.  Prior to November 28, 2012, the criteria for an initial disability rating in excess of 20 percent for diabetes mellitus were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.119 (Diagnostic Code 7913) (2015).

2.  The criteria for an initial disability rating of 60 percent for nephropathy with edema and hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.115b (Diagnostic Code 7502) (2015).

3.  Prior to November 28, 2012, the criteria for an initial disability rating in excess of 20 percent for gout were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, (Diagnostic Codes 5002, 5017) (2015).

4.  Since November 28, 2012, the criteria for a disability rating in excess of 40 percent for gout have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, (Diagnostic Codes 5002, 5017) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice should be provided prior to the initial unfavorable decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim for higher ratings arises from his disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any outstanding records that have not been obtained.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing the VLJ queried the Veteran concerning the frequency and severity of his symptomatology and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, including holding the record open to allow the Veteran to submit a letter from his treatment provider.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate those claims.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In July 2012 the Board remanded this claim for additional development.  There has been substantial compliance with the Board's remand directives, insofar as VA attempted to obtain further treatment records from the Veteran's private doctors and provided the Veteran with new VA examinations in November 2012.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  These examinations involved a review of the Veteran's claims file, in-person interviews, and physical assessments.  The Board finds these examinations to be adequate to evaluate the impact of the Veteran's disability on his earning capacity as the effects of the conditions have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made to obtain evidence necessary to substantiate the Veteran's claims.  

II.  Law

The Veteran contends that the severity of the disabilities on appeal warrant higher ratings.

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  However, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Analysis

1.  Diabetes Mellitus

The Veteran has been in receipt of the maximum schedular rating for diabetes mellitus since November 2012.  Thus, the Board will consider whether a higher schedular rating was warranted prior to that time.

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  38 C.F.R. § 4.119 (Diagnostic Code 7913).  

Service treatment records show the Veteran being prescribed insulin and counseled to follow a strict diet in his last year of service, which satisfies the criteria for a 20 percent rating. 

The criteria for a rating in excess of 20 percent for diabetes mellitus require a "regulation of activities," which is defined as "avoidance of strenuous occupational and recreational activities." 38 C.F.R. § 4.119, Diagnostic Code 7913.  With respect to a 40 percent rating and greater, all the criteria must be met given the clearly conjunctive structure of the language used in Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007); see also Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) (comparing the successive nature of Diagnostic Code 7913 for diabetes mellitus with the non-successive Diagnostic Code 7903 for hypothyroidism).  In order to meet the "regulation of activities" requirement, medical evidence must show that it has been found medically necessary to restrict occupational and recreational activities in order to manage the diabetes mellitus.  See Camacho, 21 Vet. App. at 364; 38 C.F.R. § 4.119, Diagnostic Code 7913.

Although service treatment records show various restrictions on the Veteran's abilities and activities resultant from his numerous medical conditions, there is no indication that the Veteran was ever medically restricted from activities in order to manage his diabetes mellitus.  July 2007 medical records show the Veteran's diabetes mellitus was being managed with diet and medication and that obesity and sedentary lifestyle were considered risk factors with significant weight gain recently reported.

At his September 2007 VA examination, the Veteran reported intermittent hypoglycemia, taking insulin, being on a non-caloric restricted diet and having gained 20 pounds in the previous year.  The Veteran stated the diabetes only affected his activities only as far as he was experiencing erectile dysfunction.  

December 2007 treatment records indicate the Veteran was advised to increase physical activity to at least 30 minutes 4 times per week and an exercise plan was discussed with the Veteran in great detail.  These instructions were repeated through January 2008.  February 2008 treatment records show the same treatment provider recommending a restriction of activities.  However, later the same month the Veteran is again advised to increase his activity to at least 30 minutes 4 times per week.  This advice was repeated multiple times through April 2008. 

A February 2012 letter from the Veteran's primary care doctor stated that 5 or more insulin shots were required daily.  He also reported the Veteran was on a strict diet and had significant glycemic swings, on occasion requiring hospitalization for insulin and hydration.  There was no mention of a regulation of activities. 

At his Board hearing the Veteran testified that he was taking at least six injections of insulin per day prior to separation from service.  He also testified to "restricted diet, restricted activity," without any further detail.  The Veteran also testified to being recently hospitalized for pancreatitis for a week.  He opined that his diabetes mellitus symptoms were the same as they had been since service.

At his November 2012 VA examination the examiner found the Veteran required restriction of activity and had been hospitalized 3 or more times for ketoacidosis in the previous 12 months with progressive loss of weight and strength.

The Board does not find that a rating in excess of 20 percent is warranted prior to November 2012.  Specifically, the Board does not find that the medical evidence of record prior to November 2012 shows that it was medically necessary to restrict occupational and recreational activities in order to manage the Veteran's diabetes mellitus.  Although the Board notes that the Veteran was restricted from activity in February 2008, this occurred during a flare-up of edema which the Veteran reported at the time to be restricting his activities of daily living.  It does not appear that that this was required in order control the Veteran's diabetes mellitus as the record noted: "Work/activity restriction to decrease edema and further leg pain for the next 7 days."  In any case the temporary restriction was countermanded within a month when the Veteran was again advised to increase his levels of activity.

The Veteran has testified to having restricted activity, however it does not appear that this was ever medically indicated for diabetes control prior to the Veteran's VA examination in November 2012.

Owing to the successive nature of the ratings requirements for diabetes mellitus, the requirements for a rating in excess of 20 percent were not met prior to November 2012.  As such, no increased rating can be awarded. 


2.  Nephropathy with Edema and Hypertension

The Veteran is currently in receipt of a 30 percent disability rating under Diagnostic Code 7502 for chronic nephritis, which uses the criteria for renal dysfunction to establish disability percentages.  38 C.F.R. § 4.115b.  

For situations where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension is at least 10 percent disabling under Diagnostic Code 7101, a 30 percent rating is warranted.  For constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension is at least 40 percent disabling under Diagnostic Code 7101, a 60 percent rating is warranted.  Where there is persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, an 80 percent rating is designated.  Disabilities requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, merit a 100 percent rating.  38 C.F.R. § 4.115a.

Albuminuria is also known as proteinuria and is the presence of an excess of serum proteins in the urine.  Booton v. Brown, 8 Vet. App. 368, 369 (1995).  Edema is the presence of abnormally large amounts of fluid in the intercellular tissue spaces of the body.  Evans v. Brown, 9 Vet. App. 273, 277 (1996).

Service treatment records show that BUN and creatinine levels were normal during the year prior to the Veteran's service separation and laboratory tests done in September 2007 and January 2008 also showed normal levels regarding these. 

August 2007 treatment records show edema of the lower extremities for 2 weeks requiring pressure stockings.

At his September 2007 VA examination the Veteran denied lethargy, weakness, anorexia, or weight loss.  The examiner noted peripheral edema secondary to nephropathy.

A February 2012 letter from the Veteran's primary care doctor noted the Veteran has had hypertension with edema and persistent albuminuria since his active duty. The Veteran's highest blood pressure reading was reported to be 160/86 and he was reported to have 1-2 exacerbations per month that were incapacitating due to headaches.

May 2012 VA treatment records show the Veteran having BUN level of 13 and creatinine levels of 0.88 and albumin of 3.8, all within normal levels. 

At his Board hearing the Veteran testified he gets severe edema which requires him to wear compression socks.  He reported his kidney condition was the same as it had been during service.

At his November 2012 VA examination, the examiner noted the Veteran had persistent proteinuria and edema but no weight loss, anorexia, weakness or limitation of exertion or generalized poor health due to renal dysfunction.  The examiner noted that the Veteran's BUN and creatinine levels were normal in 2011.  

The Veteran does not require dialysis and has not been precluded from anything more than sedentary activity.  While the most recent VA examination notes persistent edema and albuminuria, the record does not contain BUN levels of 40 to 80mg% or creatinine levels of 4 to 8mg%. Likewise, the Veteran has not manifested lethargy, weakness, anorexia, weight loss, or limitation of exertion during the appeal period.  As such, an 80 percent rating or higher is not warranted at any time.  

The only question before the Board then is whether a 60 percent rating has been warranted at any point.  The record does not show diastolic blood pressure readings of 120 or more, (which would be required for a 40 percent or more disability rating for hypertension.  38 C.F.R. § 4.104 (Diagnostic Code 7101).  While the record is unclear as to the consistency of the Veteran's albinuria or the frequency of his edema, both the Veteran's doctor and his November 2012 VA examiner note persistent albuminuria and at least repetitive edema, which has been otherwise documented in the record both during and after service.  As the Veteran's doctor noted the albuminuria has persisted since service, the Board finds that an initial rating of 60 percent is warranted for the Veteran's nephropathy with edema and hypertension.

3.  Gout

The Veteran is in receipt of a 20 percent disability rating prior to November 28, 2012, and a 40 percent rating since then for gout under Diagnostic Code 5017.  

Diagnostic Code 5017 directs that disability percentages are established via reference to Diagnostic Code 5002 for rheumatoid arthritis.  Under Diagnostic Code 5002, rheumatoid arthritis as an active process is to be rated 20 percent for one or two exacerbations a year in a well-established diagnosis; 40 percent for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year; 60 percent for symptoms that are less than criteria for 100 percent rating, but with weight loss and anemia, that are productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods; and a 100 percent rating for constitutional manifestations associated with active joint involvement that is totally incapacitating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5002, chronic residuals such as limitation of motion or favorable or unfavorable ankylosis are to be rated under the appropriate diagnostic codes for the specific joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Such ratings of chronic residuals under Diagnostic Code 5002 are to be combined, not added.  38 C.F.R. § 4.71a.

At his September 2007 VA examination the Veteran reported experiencing flare-ups of pain in his feet on a near monthly basis lasting 2-6 days.  He reported only taking pain medication if the pain in his toe lasted for 3 days or more.  The Veteran reported no symptoms of swelling, heat, redness, stiffness, fatigability, weakness or lack of endurance.  The only reported symptom was pain during flare-ups that prevented weight bearing.  The examiner noted there was no abnormal range of motion clinically apparent and joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetition.  However the examiner opined there could be severe limitation of motion of the affected joint during a gout attack. 

A February 2012 letter from the Veteran's primary care doctor noted the Veteran had daily joint pain with exacerbations 1-2 times per month since active duty. 

At his Board hearing the Veteran testified that he has monthly flare-ups of gout pain, worst in his left toe and ankle, which affected his walking and are difficult to control as the medication required to treat the pain makes him sick.  He reported the gout had worsened over time since service and that he had a flare-up on the day of his hearing. 

At his November 2012 VA examination the Veteran reported pain from his gout in the knees, ankles and feet, but denied weight loss or anemia.   The Veteran reported limitation of motion of the knees, ankles and feet during attacks.  The examiner noted periodic incapacitating exacerbations occurring 4 or more times per year with the most recent lasting 5 days. 

The Board does not find that a higher rating is warranted for the Veteran's gout at any point during the appeal.  The Board finds that the Veteran's gout is an ongoing and recurrent condition which does not manifest as chronic residuals such as limitation of motion absent an attack; therefore it is most accurately rated as an active process and not on the basis of limitation of motion. 

The record does not show that the Veteran has suffered unintentional weight loss or anemia due to his gout during the appeal period or that he is totally incapacitated.  Therefore a rating in excess of 40 percent is not warranted at any point.

Prior to the November 2012 VA examination, the record indicates that the Veteran suffered monthly exacerbations of gout pain.  The question before the Board is whether these exacerbations qualify as incapacitating.  Although Diagnostic Code 5002 does not provide a definition for an "incapacitating exacerbation, " regulations provide that when an unlisted condition is encountered, it is permissible to rate it under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In this case, the Board finds that Diagnostic Code 5243, governing intervertebral disc syndrome (IVDS), is analogous in that IVDS also affects joints and can cause pain and limitation of motion.  Under that Diagnostic Code, which is located under the same regulation governing the evaluation of musculoskeletal disabilities, an "incapacitating episode" is defined as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  See also Diagnostic Codes 7345 and 7354 Note (2) (incapacitating episode means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.).

It is evident that incapacitating connotes something more than pain and decreased function; it requires medical assistance and precludes gainful activity.  Given that,  the best analogy to an incapacitating exacerbation described in the regulations is an incapacitating episode that requires bed rest and treatment by a physician.

In this case, the Board finds that the Veteran's exacerbations do not qualify as incapacitating.  Even though the exacerbations result in significant pain and restrict weight bearing activities, the Veteran has not required prescribed bed rest or treatment by a physician during exacerbations and he was able to attend and competently testify at a Board hearing during such an exacerbation.  Therefore, a 40 percent rating is not warranted prior to November 2012. 

IV.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptomatology of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Furthermore, a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

The Board finds that the symptomatology and impairments caused by the Veteran's diabetes mellitus, nephropathy and gout disabilities are contemplated by the schedular rating criteria, and therefore, that no referral for extraschedular consideration is required.  

The Veteran's diabetes mellitus is productive of multiple daily insulin injections, restricted diet, and episodes of hypoglycemia requiring multiple yearly hospitalizations.  He has had significant difficulty controlling his blood sugar levels and is in regular contact with his primary care provider to manage the situation with varying degrees of success throughout the appeal period.  These manifestations are contemplated within the schedular rating criteria.  The Veteran's nephropathy has been productive of edema and hypertension.  These manifestations are contemplated by the schedular rating criteria.  The Veteran's gout is productive of painful flare-ups which make weight bearing difficult.  For disabilities of the joints, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  As such the Veteran's individual disabilities are adequately contemplated by the schedular rating criteria and a referral for extraschedular consideration is not warranted on that basis. 

With regard to the "combined effect" of his service-connected disabilities, the Veteran presents a complicated and lengthy medical history replete with 12 service-connected and numerous other nonservice-connected disabilities.  He is however, currently rated at 100 percent with additional special monthly compensation for loss of use of a creative organ and statutorily housebound.  Based on the Veteran's overall disability rating he should be housebound and incapable of working.  Yet the Veteran has stated that he is employed full-time, although he misses "a lot of work" due to service-connected and nonservice-connected disabilities.  The Board therefore finds that the Veteran's overall schedular rating adequately contemplates his overall disability picture and that referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321, see Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An initial disability rating in excess of 20 percent for the period prior to November 28, 2012, for diabetes mellitus is denied.

An initial disability rating of 60 percent for nephropathy with edema and hypertension is granted.

An initial disability rating in excess of 20 percent for the period prior to November 28, 2012, for gout is denied.

A disability rating in excess of 40 percent since November 28, 2012, for gout, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


